            Case 1:21-cv-00242-JLT Document 7 Filed 03/02/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MEGAN GOODEILL, on behalf of minor              )   Case No.: 1:21-cv-0242 - JLT
     A.M.F.,                                         )
12                                                   )   ORDER GRANTING THE PETITIONS TO
                    Plaintiff,                       )   APPOINT MEGAN GOODEILL AS GUARDIAN
13
            v.                                       )   AD LITEM FOR MINOR PLAINTIFF A.M.F.
14                                                   )
     ANDREW SAUL,                                    )   (Docs. 2, 6)
15   Commissioner of Social Security,                )
                                                     )
16                  Defendant.                       )
                                                     )
17
18          On February 22, 2021, Megan Goodeill initiated this action on behalf of minor Plaintiff
19   A.M.F., seeking judicial review of the decision to deny A.M.F.’s application for Social Security
20   benefits. (Docs. 1, 4) Megan Goodeill seeks to be appointed as the guardian ad litem for A.M.F.
21   (Docs. 2, 6) For the reasons set forth below, the request is GRANTED.
22   I.     Appointment of a Guardian Ad Litem
23          Pursuant to the Federal Rules of Civil Procedure, “[a] minor . . . who does not have a duly
24   appointed representative may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P. 17(c)(2).
25   In addition, a court “must appoint a guardian ad litem - or issue another appropriate order - to protect a
26   minor or incompetent person who is unrepresented in an action.” Id. The capacity of an individual to
27   sue is determined “by the law of the individual’s domicile.” Fed. R. Civ. P. 17(b). Here, A.M.F.
28   resides in Merced County, California (See Doc. 4 at 2), and the law of the state governs.

                                                         1
            Case 1:21-cv-00242-JLT Document 7 Filed 03/02/21 Page 2 of 3


 1           Under California law, an individual under the age of eighteen is a minor, and a minor may
 2   bring suit as long as a guardian conducts the proceedings. Cal. Fam. Code §§ 6502, 6601. A guardian
 3   ad litem may be appointed to represent the minor’s interests. Cal. Code Civ. P. § 372(a). In
 4   determining whether to appoint a particular guardian ad litem, the court must consider whether the
 5   minor and the guardian have divergent interests. Cal. Code Civ. P. § 372(b)(1). “When there is a
 6   potential conflict between a perceived parental responsibility and an obligation to assist the court in
 7   achieving a just and speedy determination of the action, a court has the right to select a guardian ad
 8   litem who is not a parent if that guardian would best protect the child’s interests.” Williams v. Super.
 9   Ct., 147 Cal. App. 4th 36, 38 (Cal. Ct. App. 4th 2007) (internal quotation marks and citation omitted).
10   “[I]f the parent has an actual or potential conflict of interest with his child, the parent has no right to
11   control or influence the child's litigation.” Id. at 50.
12   II.     Discussion and Analysis
13           Here, A.M.F. is the daughter of Megan Goodeill and is a minor under California law. See Cal.
14   Fam. Code § 6502. As a minor, her ability to bring suit is contingent upon appointment by the court of
15   a guardian ad litem. Upon review of the Complaint, it does not appear there are adverse interests,
16   because A.M.F. is the only plaintiff in this action, and the only claims are asserted on her behalf.
17   Accordingly, appointment of Megan Goodeill as guardian ad litem is appropriate. See Burke v. Smith,
18   252 F.3d 1260, 1264 (11th Cir. 2001) (“Generally, when a minor is represented by a parent who is a
19   party to the lawsuit and who has the same interests as the child there is no inherent conflict of
20   interest.”); see also Anthem Life Ins. Co. v. Olguin, 2007 U.S. Dist. LEXIS 37669, at *7 (E.D. Cal.
21   May 9, 2007) (observing “[a] parent is generally appointed guardian ad litem”).
22   III.    Conclusion and Order
23           The decision whether to appoint a guardian ad litem is “normally left to the sound discretion of
24   the trial court.” United States v. 30.64 Acres of Land, etc., 795 F.2d 796, 804 (9th Cir. 1986). Here, it
25   does not appear Megan Goodeill has conflicting interests with A.M.F., and as such may be appointed
26   to represent the interests of the minor plaintiff. Therefore, the Court is acting within its discretion to
27   grant the application.
28   ///

                                                           2
          Case 1:21-cv-00242-JLT Document 7 Filed 03/02/21 Page 3 of 3


 1        Based upon the foregoing, the Court ORDERS:
 2        1.    The petitions for appointment of Megan Goodeill as the guardian ad litem for A.M.F.
 3              (Docs. 2, 6) are GRANTED; and
 4        2.    Megan Goodeill is appointed to act as guardian ad litem for Plaintiff A.M.F. and is
 5              authorized to prosecute this action on her behalf.
 6
 7   IT IS SO ORDERED.
 8
       Dated:   March 1, 2021                              /s/ Jennifer L. Thurston
 9                                                 UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
